          Case: 2:20-cv-04892-ALM-CMV Doc #: 1-1 Filed: 09/18/20 Page: 1 of 5 PAGEID #: 4
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 01 4:02 PM-20CV005814
0F227 - P90



                                          IN THE COURT OF COMMON PLEAS,
                                              FRANKLIN COUNTY, OHIO
                                                   CIVIL DIVISION

            Hilda Gunter
            1620 Lonsdale Road, Apt. 217
            Columbus, Ohio 43232
                                                                   Case No.

                     Plaintiff,                                    Judge

            V.

            Dollar General
            do Dolgen Midwest, LLC
             Statutory Agent
            100 Mission Ridge
            Goodleftsville, TN 37072
                                                                  Jury Demand Endorsed Herein
                     Defendant,

                                                       COMPLAINT

                     Now comes the Plaintiff, Hilda Gunter, by and through undersigned counsel, and for her

            Complaint, alleges and avers as follows:

                                                       L Causes of Action

                                          Facts Common to All Causes of Action

            1,       At all relevant times herein, Plaintiff, Hilda Gunter (hereinafter "Gunter") was a resident

            of the State of Ohio, City of Columbus, and County of Franklin.

            2.       At all relevant times herein, Defendant Dollar General (hereinafter "Dollar General") is a

           company doing business in the State of Ohio., City of Columbus, and County of Franklin.

            First Cause of Action:

           3.        Plaintiff hereby incorporates paragraphs I through 2 of her Complaint as if fully rewritten

           herein.




                                                                                           L
                                                                                                    EXHIBIT

                                                                                             1     A     ._        I
      Case: 2:20-cv-04892-ALM-CMV Doc #: 1-1 Filed: 09/18/20 Page: 2 of 5 PAGEID #: 5
         Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 01 4:02 PM-20CV005814
0F227 - P91



         4,     On or about May 31, 2020, Gunter entered the Dollar General store located at 5950 E.

         Livingston Avenue, Columbus, Ohio 43232 ("Property") where she slipped and fell on a rubber

        mat. As a result of the fall, Gunter hit her head and broke her left wrist and right toe. See, Customer

        Incident Report attached hereto as Exhibit A.

        5.      Gunter was unable to discover the unsafe rubber ma because she was focused on entering

        the property.

        6.      Although Dollar General knew or should have known of the hazardous condition, Gunter

        was unable to discover the defective and negligently placed rubber mat because she was focused

        on entering the property,

        7.      As a direct and proximate cause of the Defendant, Gunter suffered bodily injury, some of

        which may be permanent, along with pain, mental anguish and emotional distress,

        8.      As a further direct and proximate result of the Defendant's negligence, Frankie Brown

        incurred special damages including past, present, and future medical expenses and out-of-pocket

        expenses.

                                                  FIRST CLAIM
                                                   (Negligence)

        9.      Plaintiff repeats and realleges the allegations set forth in the preceding paragraphs as if

        fully rewritten herein.

        10.     Dollar General had a duty to maintain, repair and keep all areas of the Property in a safe

        condition and to otherwise safely and properly maintain its rubber mats to prevent injuries to

        customers like Gunter.

        11.    Dollar General had a common law and/or statutory duty to properly maintain the property.

        12,    Dollar General owed a duty to Gunter to properly maintain its rubber mats at the
          Case: 2:20-cv-04892-ALM-CMV Doc #: 1-1 Filed: 09/18/20 Page: 3 of 5 PAGEID #: 6
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 01 4:02 PM-20CV005814
0F227 - P92



            - Property; Dollar General affirmatively created the defect or nuisance and/or negligently

            maintained the defective and dangerous condition; and Dollar General negligently perrnitted the

            defective condition to exist.

            13.     Dollar General breached its.duty to Gunter by failing to maintain, negligently

            maintaining and/or failing to maintain its rubber mats at the Property, Dollar General also

            breached its duty by failing to warn Gunter of the dangerous condition.

            14.     Because Gunter was an invitee, Dollar General owed a duty to Gunter to maintain the

            rubber mats at the Property in a reasonably safe manner and/or to warn Gunter of defects.

            15.     Gunter was also a frequenter as defined by R.C. 4101.11, Dollar General owed a duty to

            Gunter pursuant to R.C. 41.01..11 to do everything reasonably necessary to protect the life, health,

            safety and welfare of frequenters like Gunter when she came to the Property, and/or to warn of

            dangerous conditions at the Property.

            16.     As a direct and proximate result of Dollar General's breach of its duty, Gunter was

            severely injured .and is entitled to damages.

            17.     As a further direct and proximate result of the aforesaid negligence, Hilda Gunter has

            undergone a great deal of pain and .suffering in connection with the above referenced injuries. In.

            addition, she has been unable to participate in many pleasurable activities which she enjoyed prior

            to this incident.

                    WHEREFORE, Plaintiff, Hilda Gunter, prays for judgment against Defendant, on her

            claims herein in an amount in excess of $25,000.00 for the injuries .and other damages, including

            medical expenses, costs and such other relief as may be appropriate.
          Case: 2:20-cv-04892-ALM-CMV Doc #: 1-1 Filed: 09/18/20 Page: 4 of 5 PAGEID #: 7
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 01 4:02 PM-20CV005814
0F227 - P93



                                                                 Respectfully submitted,


                                                                  is/ Brian M. Garvine
                                                                 BRIAN M. GAR VINE             (0068422)
                                                                 Attorney for Plaintiff
                                                                 Law Office of Brian M. Garvine,.LLC
                                                                 5 East Long Street, Suite 1100
                                                                 Columbus, OH 4321.5
                                                                 614/223-0290 Fax: 614/221-3201
                                                                 E-mail: briana;garvinelaw.com
                                                                 Counsel jar Plaintiff



                                                   JURY DEMAND

                   Now comes Plaintiff and demand that the issues herein be tried to a jury of eight (8).



                                                                 A/ Brian ILL Garvine
                                                                BRIAN M. OAR VINE              (0068422)
                                                                Attorney for Plaintiff
          Case: 2:20-cv-04892-ALM-CMV Doc #: 1-1 Filed: 09/18/20 Page: 5 of 5 PAGEID #: 8
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2020 Sep 01 4:02 PM-20CV005814
0F227 - P94

            \*,0101010131M.
            .\
                                                                       C UST 0 MER riNicrp ENT




           Todey's Date:        ....   '.61---   242-6-II-
                                                       t , A __
                                                                                  Storeit/A &tress: *r1)..:11 5150               LI U\VpikeiL
           Customer Name: 1                  ..L.,_     \.)UtIllt01—                                     Social Security 4:
                                                                            l'\
           Homeryc
                 dress:

           City:   Vlitobt5                      Staie: _______Zip:                                 a3p32. Phone .4:               Criq—'957-
                                                                                                                                            56Z
           Date Of Birth:       9-4
           Store Manager Name:           Ifl     IUUatQrA                                       Store Mgr Work Phone:

           District Manager Name: .T
                                   Oi_fi                       2.,   4 çl                       District Mgr Work Phone:


           Date of -incident:5:-:2j:-Ari.4. Time of Incident             12:
                                                                         .   5-(P             DAM      lM     Day of Weetli:
                                                                         Name of Manager
           Date/rime Repotted: 1756            DAM                       Reported To:
                                                                                                               V.A.V.V.....mt(                  v..,vrank.•




                                                                     CUSTOMER COPY




                      A     Claim Representative will contact you regarding your incident.



           If you have any questions, please contact Dollar General Risk Management at:




                                                         1-800-4n 94 -




                                                                                                                                         EXHIBIT
